Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species 1 in Figs. 1-3b in the reply filed on 6/2/2022 is acknowledged.
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/2022.



DETAILED ACTION
	This is the first action on the merits for application 16/955232.  Claims 1-19 are currently pending in this application. Claims 1-7 and 17-19 are currently under examination. 


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by BAILLIU (20170059014)

Regarding Claim 1, BAILLIU teaches A tensioning bar assembly for a tensioning assembly of a drive system of an agricultural machine, the tensioning bar assembly comprising: a longitudinal bar (145)(133) having a longitudinal axis, a top end, a bottom end, and a threaded portion (33); an attachment device (160)(129)(190) coupled to the top end of the longitudinal bar for attaching the top end of the bar to a tensioning arm (125), wherein the longitudinal bar is rotationally freely coupled to the attachment device (160)(129)(190) to permit free axial rotation of the bar about the longitudinal axis relative to the attachment device (160)(129)(190); a compression spring (130) having first and second ends, the spring (130) located around a portion of the longitudinal bar; a first spring retainer (147)(146) engaging with and retaining the first end of the spring; a first locking nut (146) fitted to the threaded portion (133) of the bar and retaining the first spring retainer longitudinally in place relative to the bar; and an engagement head (180) attached to and located at or proximate the bottom end of the longitudinal bar and fixed relative to the longitudinal bar, wherein the engagement head (180) is configured for engagement with a tool.

Regarding Claim 2, BAILLIU teaches further comprising a second spring retainer (131) engaging with and retaining the second end of the spring (130).

Regarding Claim 3, BAILLIU teaches wherein the first spring retainer and the first locking nut are a unitary item (Fig. 5).

Regarding Claim 4, BAILLIU teaches further comprising a second locking nut (46b)(Fig. 4) fitted adjacent to the first locking nut on the threaded portion of the bar, wherein the second locking nut is configured to lock the first locking nut (46a) in place.

Regarding Claim 5, BAILLIU teaches wherein the engagement head comprises a hex head, a pair of locking nuts [0110] locked in position on the threaded portion (133) of the bar proximate the bottom end of the bar; and an engagement head device screwed to the bottom end of the bar on the threaded portion of the bar (145)(133).

Regarding Claim 17, BAILLIU teaches A drive system (10) comprising the tensioning bar assembly of claim 1.

Regarding Claim 18, BAILLIU teaches An agricultural machine comprising the tensioning bar assembly of claim 1 [0001].

Regarding Claim 19, BAILLIU teaches wherein the machine is a combine harvester [0001].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAILLIU (20170059014) in view of DE BUHR (3,479,894).

Regarding Claim 7, BAILLIU does not teach wherein the attachment device is a clevis.
DE BUHR teaches wherein the attachment device is a clevis (30).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the attachment device in BAILLIU so it uses the clevis in DE BUHR to create a more durable attachment to the arm.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein the top end of the longitudinal bar is located within a hole (hole in 160) in a portion of the attachment device and wherein the top end of the longitudinal bar is retained in place by a snap ring located in a groove proximate the top end of the bar with the other elements in Claim 6.


Conclusion
The prior art made of record and not relied upon in the attached form PTO-892 is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654